Title: To Thomas Jefferson from Charles Pinckney, 6 December 1800
From: Jefferson, Thomas
To: Pinckney, Charles



Dear Sir
December 6: 1800 In Columbia

I wrote you some days since by the Express which carried our Votes & informed You of the necessity there was for my remaining sometime longer here to use my Exertions & those of my friends to fix the republican interest out of the reach of any future federal attack—that the Exertions of the Federalists had been so uncommonly great in the late Election, as to give serious apprehensions to our friends particularly after the loss of the Charleston Election & that all the Talents Wealth & Influence of the Country had been on both sides brought into the Legislature—that believing the fortune of America to depend on our Vote I had thrown every consideration of affinity or Name or local attachment out of View & urged the giving the republican candidates only, our unanimous Vote—having carried this point We proceeded & have elected Yesterday a republican Governour & Mr John Ewing Colhoun a staunch republican as  my Colleague in the Senate—there are still some points important to the republican Interest to be settled & which require my presence—I then propose to go immediately to Charleston & proceed from thence to Washington to join You in time for the French Treaty which I find has not yet arrived nor have We any certain accounts of its being Signed— —. You must recollect that when I saw You in Philadelphia I told You it would be late before I could see you this Session—that I considered the carrying Your Election in this State as the thing to which I ought above every other to attend to, for that could We but carry that, all subordinate arrangements would follow of course & I well knew from General Pinckney’s public & private influence the opposition would be formidable & that it would be dangerous to give him the Vote of this State even if he was upon the same ticket with You—but this both parties never thought of—both were so confident of their own Strength & the junction of about a dozen cautious members who would not declare themselves for either, that they rejected at the outset, all idea of compromise, & never I believe has Disappointment been greater than to the Federalists—or Joy more Sincere than to the Republicans—Our State has done itself immortal honour & will I trust be considered in future as one of those firm Pillars of American republicanism which no private affection or attachment or local interest can ever for a moment shake—as such I hope We shall have the honour of presenting her to You & I will undertake to promise her warmest support to those republican & liberal measures which We are all sure will so eminently distinguish Your administration & bless your country— —If no accident happens to my health, you will see me as soon as the public good authorises me to leave this place & state—no private concerns ever detain me—embarked as I am in a great Cause I have been & am wholly devoted to it & with every sentiment of respect & affectionate attachment
I am my dear sir Yours Truly

Charles Pinckney

You very much surprise me by saying you have not recieved my Book & Numbers—The Book therefore I send again & inclose You all the Numbers I have—the remaining ten will be sent you—at present they have all that were here been distributed among the members—& the new Edition is only finished as far as I send them now—to the 14 partly. I will send the rest for I wish You very much to see the 4 Numbers on the Common Law as applicable to the Courts of the United States & to give me your Opinion of my reasonings on them.—

 